FREYER, Senior Judge
(dissenting in part/concurring in the result) *:
The appellant’s conduct in this case, which consisted of climbing down a ladder onto a barge attached aft of his ship in port and slipping therefrom undetected into the water and swimming to the next pier over, falls far short of the conduct described in United States v. Sadinsky, 14 U.S.C.M.A. 563, 34 C.M.R. 343 (1964), and characterized in United States v. Parks, 3 M.J. 591 (N.C.M.R.1977). The circumstances of this case, are in substance, no different than if the appellant had climbed down onto the adjacent pier and thence onto the barge and slipped therefrom into the water, or than if a sailor from the disciplinary barracks of the naval station had climbed from the pier onto the barge and slipped therefrom into the water, or than if either had jumped from the pier into the water directly.
Every case in which a member does absent without leave will involve some prejudice to good order and discipline, but not every case in which a member goes absent without leave via water warrants an exception to the general rule that “offenses sounding in unauthorized absence may be reached and penalized only under the provisions of Articles 85, 86, and 87 [10 U.S.C. §§ 885, 886, 887] of the code____ With a single exception not relevant here [probably a reference to breaking restriction], *1078there are simply no offenses of an unauthorized absence type cognizable under Article 134.” United States v. Deller, 3 U.S.C.M.A. 409, 413, 12 C.M.R. 165, 169 (1953).
Thus, in United States v. Pimental, No. 88 0103 (N.M.C.M.R. 23 May 1991), this Court set aside a finding of guilty of the Article 134 offense of jumping from a vessel into the water based on a providence inquiry which disclosed that Seaman Apprentice Pimental, then a crewmember of the USS MARS (AFS-1) anchored out in Hong Kong harbor, “just tie the rope on the ship — on the side of the ship and lowered myself down to the water — ... [a]nd swam off.” Pimental record at 22. After reviewing United States v. Sadinsky, Paragraph 91, Part IV, Manual for Courts-Martial, United States, 1984, and the Analysis thereof, the Pimental Court was convinced that the facts admitted by Seaman Apprentice Pimental did not support the Article 134 offense. A fortiori, I am so convinced in the case of the appellant here. Thus, in my opinion, the first assignment of error has merit. The remaining assignments of error are without merit. I would set aside the findings of guilty of Charge II and its Specification and affirm the remaining findings of guilty. I would also reassess the sentence in accordance with United States v. Sales, 22 M.J. 305 (C.M.A. 1986). In consideration of the appellant’s mode of leaving his ship on 11 October 1991, a matter in aggravation, I concur with the majority that the sentence approved below should be affirmed.

 Senior Judge Freyer took final action on this case prior to his departure.